Case: 22-1328    Document: 19     Page: 1   Filed: 07/26/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           GREGORY JOSEPH PODLUCKY,
                Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1328
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01634-RAH, Judge Richard A. Hertling.
                  ______________________

                  Decided: July 26, 2022
                  ______________________

     GREGORY JOSEPH PODLUCKY, Colorado Springs, CO,
 pro se.

     KARA WESTERCAMP, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M.
 MCCARTHY.
                   ______________________
Case: 22-1328     Document: 19    Page: 2    Filed: 07/26/2022




 2                                           PODLUCKY   v. US



     Before MOORE, Chief Judge, LOURIE and STARK, Circuit
                           Judges.
 PER CURIAM.
     Gregory Joseph Podlucky appeals a decision of the
 United States Court of Federal Claims dismissing his com-
 plaint for lack of subject-matter jurisdiction. Because
 Mr. Podlucky fails to identify a money-mandating source of
 substantive law for his claim, we affirm.
                        BACKGROUND
     This is our third case this year involving Mr. Podlucky.
 Podlucky v. United States, No. 2021-2226, 2022 WL
 1791065 (Fed. Cir. 2022) (non-precedential); Podlucky v.
 United States, No. 2022-1319 (Fed. Cir. July 6, 2022). We
 recite only the facts necessary to resolve this case.
      In 2011, Mr. Podlucky pleaded guilty to tax evasion,
 mail fraud, and conspiracy to commit money laundering.
 United States v. Podlucky, No. CR 09-278, 2021 WL
 1124907, at *1 (W.D. Pa. Mar. 24, 2021). In 2019, after his
 case closed, Mr. Podlucky requested entry of a $22.5 billion
 default judgment against the United States, reasoning it
 failed to respond to various motions and filings. Entering
 a Default Judgment by the Clerk, United States v. Pod-
 lucky, No. CR 09-279 (W.D. Pa. July 16, 2019), ECF No. 525
 at 20. Apparently believing that the district court had en-
 tered such judgment and thus “cur[ed] all delictual faults,”
 Mr. Podlucky withdrew all of his pending motions and fil-
 ings. Withdrawal of All Petitions, Motions, Judicial No-
 tices and Other Pleadings, United States v. Podlucky, No.
 CR 09-279 (W.D. Pa. Mar. 16, 2021), ECF No. 543 at 1. Mr.
 Podlucky did not appeal.
     In 2021, Mr. Podlucky sued the United States in the
 Court of Federal Claims, seeking to enforce the supposed
 default judgment. The Court of Federal Claims dismissed
 for lack of subject-matter jurisdiction. It reasoned that
 there was “no default judgment that a judge has entered”
Case: 22-1328       Document: 19    Page: 3   Filed: 07/26/2022




 PODLUCKY   v. US                                           3



 and that, even if there were, enforcement of it would be
 outside the Court of Federal Claims’ authority. Podlucky
 v. United States, No. 21-1634C, 2021 WL 6058866, at *5–6
 (Fed. Cl. Dec. 22, 2021). Mr. Podlucky appeals. We have
 jurisdiction under 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
     We review the Court of Federal Claims’ dismissal for
 lack of subject-matter jurisdiction de novo. Trusted Inte-
 gration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed.
 Cir. 2011). The Tucker Act, 28 U.S.C. § 1491, limits the
 Court of Federal Claims’ jurisdiction to “claims for money
 damages against the United States.” Fisher v. United
 States, 402 F.3d 1167, 1172 (Fed. Cir. 2005). The Tucker
 Act alone does not supply a substantive cause of action; “a
 plaintiff must identify a separate source of substantive law
 that creates the right to money damages.” Id.
      Even if there were a default judgment to enforce, Mr.
 Podlucky fails to identify a money-mandating source of
 substantive law for his claim. He cites “the Constitution”
 but does not identify any specific provision that allegedly
 applies. Podlucky Br. 77. Nor are we aware of any appli-
 cable provision. “[T]he absence of a money-mandating
 source [is] fatal to the [Court of Federal Claims’] jurisdic-
 tion under the Tucker Act.” Fisher, 402 F.3d at 1173. Ac-
 cordingly, we affirm the Court of Federal Claims’ dismissal
 for lack of subject-matter jurisdiction.
                         AFFIRMED
                            COSTS
 Appellant shall bear costs.